Citation Nr: 0215497	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-06 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the North Little Rock, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

In July 2001, the veteran requested an electronically 
conducted hearing on his appeal before a Board Member, who 
would be in Washington, D.C., while the veteran would be at 
the RO in North Little Rock.  No such hearing has, as of this 
date, been scheduled.  

This case is accordingly REMANDED for the following:

The RO should arrange to have the 
veteran's case put on the docket for a 
videoconference hearing before a Member 
of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




